Order directing the receiver to account affirmed, with ten dollars costs and disbursements. Although it is quite doubtful whether the respondent had any standing in this action to make the application involved in this appeal, it is our opinion that, in view of the conceded facts, the order made was proper. In selling the machinery in question without a special order of the court, the receiver acted without authority. A *770receiver is an officer of the court and subject at all times to its direction and control. When unauthorized acts of a receiver are brought to the attention of the court, it is within its power to direct him to account, irrespective of the manner in which his action is brought to its attention or by whom the application is made. Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.